                                           Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12       COLE-PARMER INSTRUMENT                         Case No. 20-CV-08493-LHK
Northern District of California
 United States District Court




                                           COMPANY LLC,
                                  13                                                      ORDER GRANTING MOTION TO
                                                        Plaintiff,
                                                                                          DISMISS WITH LEAVE TO AMEND
                                  14
                                                 v.                                       Re: Dkt. No. 9
                                  15
                                           PROFESSIONAL LABORATORIES, INC.,
                                  16
                                                        Defendant.
                                  17
                                              Cole-Parmer Instrument Company LLC (“Plaintiff”)1 sues Professional Laboratories, Inc.
                                  18
                                       (“Defendant”) for (1) trademark infringement under 15 U.S.C. § 1114(1); (2) federal unfair
                                  19
                                       competition under 15 U.S.C. § 1125(a); (3) violation of the California Unfair Competition Law
                                  20
                                       (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.; (4) trademark infringement under common
                                  21
                                       law; and (5) unfair competition under California common law. Before the Court is Defendant’s
                                  22
                                       motion to dismiss Plaintiff’s Complaint. ECF No. 9. Having considered the parties’ submissions,
                                  23
                                       the relevant law, and the record in this case, the Court GRANTS Defendant’s motion to dismiss
                                  24

                                  25

                                  26
                                       1
                                         On April 12, 2021, the Court granted the parties’ stipulation to substitute Cole-Parmer
                                       Instrument Company LLC in place of Zefon International, Inc. as Plaintiff after Cole-Parmer
                                  27   Instrument Company LLC “acquired certain assets of [Zefon International, Inc.] at issue in this
                                       proceeding, including the trademarks ZEFON and AIR-O-CELL.” ECF No. 39.
                                  28                                                    1
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                            Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 2 of 19




                                   1   with leave to amend.

                                   2   I.      BACKGROUND
                                   3        A. Factual Background

                                   4           Plaintiff is an Illinois limited liability company with its principal place of business

                                   5   in Vernon Hills, Illinois. ECF No. 38, at 2 (“Ex. B”). Zefon International, Inc. (“Zefon”),

                                   6   Plaintiff’s predecessor-in-interest, is a Florida corporation with its principal place of business in

                                   7   Ocala, Florida. Complaint, ECF No. 1, at ¶ 2 (“Compl.”). Defendant is a Florida corporation with

                                   8   its principal place of business in Weston, Florida. Id. ¶ 3.

                                   9           Plaintiff alleges that it is the current owner of two registered trademarks: the ZEFON

                                  10   trademark and the AIR-O-CELL trademark.2 Id. ¶¶ 10–11; ECF No. 39. Zefon was the original

                                  11   owner of the ZEFON and AIR-O-CELL trademarks. Id. ¶¶ 8, 10, 11. Products bearing these

                                  12   trademarks are “used to test indoor air for the presence of dangerous latent environmental toxins
Northern District of California
 United States District Court




                                  13   such as mold, asbestos, beryllium, lead, and silica.” Id. ¶ 8. Since 1991, Zefon has “manufactured,

                                  14   promoted, and sold air sampling equipment” bearing the ZEFON trademark. Id. ¶ 8. According

                                  15   to Plaintiff, “ZEFON branded air sampling goods are recognized for their reliability and

                                  16   accuracy” by several industry groups and “have also received third party validation from a

                                  17   university-sponsored testing laboratory.” Id. ¶ 9. Among Plaintiff’s air sampling products is a line

                                  18   of AIR-O-CELL mold-testing devices. Id. ¶ 11. AIR-O-CELL devices are single-use “indoor

                                  19   air quality sampling cassettes,” allegedly recognized for their ability to “consistently provide

                                  20   reliable test results.” Id. ¶¶ 11–12, 14.

                                  21           Zefon allegedly “sold its AIR-O-CELL devices directly to end-users since it first began

                                  22   offering the device” and additionally “made bulk private-label sales . . . to testing laboratories,

                                  23   who then resell to end users.” Id. ¶¶ 17–18. Even when selling to testing laboratories, “the devices

                                  24   still prominently included Plaintiff’s AIR-O-CELL trademark on a paper sticker seal covering

                                  25

                                  26   2
                                         The ZEFON trademark, United States Trademark Registration No. 2790526, was allegedly
                                  27   registered on December 9, 2013. Compl. ¶ 10. The AIR-O-CELL trademark, United States
                                       Trademark Registration No. 2731728, was allegedly registered on July 1, 2003. Id. ¶ 11.
                                  28                                                 2
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 3 of 19




                                   1   the inlet and outlet and its ZEFON trademark etched into the cassette housing and/or on the

                                   2   paper label.” Id. ¶ 19.

                                   3            Plaintiff alleges that “[i]n or around 2010, [Zefon] agreed to make promotional [private-

                                   4   labeled] AIR-O-CELL devices for Defendant.” Id. ¶ 20. From 2010 to 2019, Zefon allegedly

                                   5   “sold Defendant over one-million private-labeled AIR-O-CELL cassettes.” Id. ¶ 21. In 2020,

                                   6   Plaintiff learned that laboratories “were receiving mold tests in the form of ZEFON AIR-O-

                                   7   CELL cassettes and bearing Defendant’s PRO-LAB trademark, but were yielding poor or

                                   8   unreadable results.” Id. ¶ 22.

                                   9            Plaintiff contends that Defendant “reus[ed] discarded ZEFON AIR-O-CELL cassettes”

                                  10   and “replac[ed] the internal collection media with different and inferior components.” Id.

                                  11   Although the reused cassettes allegedly did not bear the AIR-O-CELL trademark, they “[bore]

                                  12   Plaintiff’s ZEFON trademark etched into the cassette housings.” Id. ¶ 23. Plaintiff contends that
Northern District of California
 United States District Court




                                  13   it “has received complaints from multiple laboratories that have mistaken Defendant’s reused

                                  14   mold test devices as genuine original devices from Plaintiff,” and that Plaintiff “has not consented

                                  15   to Defendant’s reusing ZEFON branded cassettes.” Id. ¶¶ 25, 28.

                                  16      B. Procedural History
                                  17            On December 1, 2020, Zefon filed the instant case against Defendant. Id. The Complaint

                                  18   alleges five causes of action: (1) trademark infringement under 15 U.S.C. § 1114(1); (2) federal

                                  19   unfair competition under 15 U.S.C. § 1125(a); (3) violation of the UCL; (4) trademark

                                  20   infringement under common law; and (5) unfair competition under state common law. Compl. ¶¶

                                  21   29–54.

                                  22            On December 29, 2020, Defendant filed a motion to dismiss Plaintiff’s Complaint. ECF

                                  23   No. 9 (“Mot.”). On January 12, 2021, Plaintiff filed an opposition. ECF No. 17 (“Opp’n”). On

                                  24   January 20, 2021, Defendant filed a reply. ECF No. 24 (“Reply”).

                                  25            On April 12, 2021, the Court granted the parties’ stipulation to substitute Cole-Parmer

                                  26   Instrument Company LLC (“Cole-Parmer”) in place of Zefon as Plaintiff in the instant case after

                                  27   Cole-Parmer “acquired certain assets of [Zefon] at issue in this proceeding, including the

                                  28                                                     3
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                             Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 4 of 19




                                   1   trademarks ZEFON and AIR-O-CELL.” ECF No. 39.

                                   2   II.      LEGAL STANDARD
                                   3         A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(2)

                                   4            In a motion challenging personal jurisdiction under Federal Rule of Civil Procedure

                                   5   12(b)(2), the plaintiff, as the party seeking to invoke the jurisdiction of the federal court, “bears

                                   6   the burden” of establishing that jurisdiction exists. In re Boon Global Ltd., 923 F.3d 643, 650 (9th

                                   7   Cir. 2019). “Where, as here, the defendant’s motion is based on written materials rather than an

                                   8   evidentiary hearing, ‘the plaintiff need only make a prima facie showing of jurisdictional facts to

                                   9   withstand the motion to dismiss.’” Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015)

                                  10   (quoting CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011).

                                  11            However, this standard “is not toothless,” and the party asserting jurisdiction “cannot

                                  12   simply rest on the bare allegations of its complaint.” In re Boon Global Ltd., 923 F.3d at 650
Northern District of California
 United States District Court




                                  13   (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)). Thus, the

                                  14   Court may consider declarations and other evidence outside the pleadings to determine whether

                                  15   the Court has personal jurisdiction. See In re Boon Global Ltd., 923 F.3d at 650 (explaining

                                  16   standard). At this stage of the proceeding, “uncontroverted allegations in plaintiff’s complaint

                                  17   must be taken as true, and ‘[c]onflicts between parties over statements contained in affidavits must

                                  18   be resolved in the plaintiff’s favor.’” Id. (quoting Schwarzenegger, 374 F.3d at 800). However,

                                  19   courts “may not assume the truth of allegations in a pleading which are contradicted by affidavit.”

                                  20   Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (internal quotation

                                  21   marks and citation omitted).

                                  22         B. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                  23            Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  24   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  25   A complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  26   Procedure 12(b)(6). Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief

                                  27   that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

                                  28                                                      4
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 5 of 19




                                   1   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                   2   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

                                   3   U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but it

                                   4   asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                   5   quotation marks omitted). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                   6   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                   7   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                   8   1031 (9th Cir. 2008).

                                   9          The Court, however, need not accept as true allegations contradicted by judicially

                                  10   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  11   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  12   motion into a motion for summary judgment. Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.
Northern District of California
 United States District Court




                                  13   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  14   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  15   curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                  16   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                  17   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                  18      C. Leave to Amend
                                  19          If the Court determines that a complaint should be dismissed, it must then decide whether

                                  20   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  21   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  22   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  23   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  24   omitted). When dismissing a complaint for failure to state a claim, “'a district court should grant

                                  25   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  26   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  27   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  28                                                      5
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 6 of 19




                                   1   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                   2   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                   3   (9th Cir. 2008).

                                   4   III.      DISCUSSION
                                   5             Plaintiff brings five claims: (1) trademark infringement under 15 U.S.C. § 1114(1); (2)

                                   6   federal unfair competition under 15 U.S.C. § 1125(a); (3) violation of the UCL; (4) trademark

                                   7   infringement under common law; and (5) unfair competition under state common law. Compl. ¶¶

                                   8   29–54.

                                   9             Defendant moves to dismiss Plaintiff’s Complaint on several grounds. First, Defendant

                                  10   argues that Defendant is not subject to personal jurisdiction in California. Mot. at 9. Second,

                                  11   Defendant argues that venue in the Northern District of California is improper. Mot. at 16. Third,

                                  12   Defendant argues that Plaintiff’s claims are governed by the forum selection clause in the invoices
Northern District of California
 United States District Court




                                  13   from the initial sale of AIR-O-CELL cassettes. Mot. at 17. Fourth, if this Court has personal

                                  14   jurisdiction over Defendant and venue is proper, Defendant argues that the Court should transfer

                                  15   this action to the Southern District of Florida. Mot. at 20. Finally, Defendant argues that the

                                  16   Complaint’s third, fourth, and fifth causes of action fail to state a claim. Mot. at 22. Because the

                                  17   Court finds that Plaintiff has not met its burden of establishing that the Court has personal

                                  18   jurisdiction over Defendant in the instant case, the Court dismisses Plaintiff’s Complaint and does

                                  19   not reach Defendant’s other arguments. The Court discusses Defendant’s personal jurisdiction

                                  20   argument below.

                                  21          A. Personal Jurisdiction
                                  22             When there is no applicable federal statute governing personal jurisdiction, as is the case

                                  23   here, the law of the forum state determines personal jurisdiction. See Schwarzenegger, 374 F.3d at

                                  24   800 (“Where, as here, there is no applicable federal statute governing personal jurisdiction, the

                                  25   district court applies the law of the state in which the district court sits.”). California’s long arm

                                  26   statute, Cal. Civ. Proc. Code § 410.10, is co-extensive with federal due process requirements, and

                                  27   therefore the jurisdictional analyses under California law and federal due process are the same. See

                                  28                                                       6
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 7 of 19




                                   1   Cal. Civ. Proc. Code § 410.10 (“[A] court of this state may exercise jurisdiction on any basis not

                                   2   inconsistent with the Constitution of this state or of the United States.”); Mavrix Photo, Inc., 647

                                   3   F.3d at 1223 (“California’s long-arm statute . . . is coextensive with federal due process

                                   4   requirements, so the jurisdictional analyses under state law and federal due process are the

                                   5   same.”).

                                   6          For a court to exercise personal jurisdiction over a defendant consistent with due process,

                                   7   that defendant must have “certain minimum contacts” with the relevant forum “such that the

                                   8   maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

                                   9   Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457,

                                  10   463 (1940)). In addition, “the defendant’s ‘conduct and connection with the forum State’ must be

                                  11   such that the defendant ‘should reasonably anticipate being haled into court there.’” Sher v.

                                  12   Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990) (quoting World-Wide Volkswagen Corp. v.
Northern District of California
 United States District Court




                                  13   Woodson, 444 U.S. 286, 297 (1980)).

                                  14          Courts recognize “two types of personal jurisdiction: ‘general’ (sometimes called ‘all-

                                  15   purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.” Bristol-Meyers

                                  16   Squibb Co. v. Superior Court of Cal., San Francisco Cty., 137 S. Ct. 1773, 1779 (2017) (quoting

                                  17   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 918 (2011)). The Court

                                  18   discusses each form of personal jurisdiction in turn.

                                  19      1. General Jurisdiction

                                  20          Defendant first argues that Defendant is not subject to general personal jurisdiction in

                                  21   California. Mot. at 9. General personal jurisdiction exists where a defendant is physically present

                                  22   or where a defendant’s activities in the forum state are “continuous and systematic” such that the

                                  23   contacts approximate physical presence in the forum state. See Schwarzenegger, 374 F.3d at 801.

                                  24   “General jurisdiction over a corporation is appropriate only when the corporation’s contacts with

                                  25   the forum state are so constant and pervasive as to render it essentially at home in the

                                  26   state.” Martinez v. Aero Caribbean, 764 F.3d 1062, 1066 (9th Cir. 2014) (internal quotation marks

                                  27   omitted). “With respect to a corporation, the place of incorporation and principal place of business

                                  28                                                     7
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 8 of 19




                                   1   are paradig[matic] . . . bases for general jurisdiction.” Daimler AG v. Bauman, 571 U.S. 117, 137

                                   2   (2014) (internal quotation marks omitted). Following the United States Supreme Court’s decision

                                   3   in Daimler AG, the Ninth Circuit has rejected the notion that “general jurisdiction is appropriate

                                   4   whenever a corporation ‘engages in a substantial, continuous, and systematic course of business’

                                   5   in a state.” Martinez, 764 F.3d at 1070 (internal citation omitted). Rather, if a business is not

                                   6   incorporated in and does not have its principal place of business in a forum state, “[o]nly in an

                                   7   ‘exceptional case’ will general jurisdiction be available.” Id.

                                   8          Defendant argues that Defendant is not at home in the forum state and that no exceptional

                                   9   circumstances apply in the instant case. Mot. at 10. In response, Plaintiff argues that Defendant’s

                                  10   “activities in California are certainly substantial, and appear to be continuous and systematic, such

                                  11   that this Court can reasonably find general jurisdiction.” Plaintiff contends that this is an

                                  12   exceptional case because Defendant previously had an office in the forum, third-party retailers sell
Northern District of California
 United States District Court




                                  13   Defendant’s products in the forum, and Defendant “directly targets Californians.” Opp’n at 8.

                                  14          The Court will first address whether Defendant is at home in the forum state under

                                  15   controlling precedent of the United States Supreme Court and Ninth Circuit. The Court will then

                                  16   address whether this is an “exceptional case” in which the Court has general personal jurisdiction

                                  17   over Defendant despite the fact that Defendant’s place of incorporation and principal place of

                                  18   business are not located in the forum. Martinez, 764 F.3d at 1070 (internal citation omitted).

                                  19          First, Defendant argues that Defendant is not at home in the forum state because Defendant

                                  20   is a “Florida corporation with no offices, employees, or physical presence in California.” Mot. at

                                  21   10. “With respect to a corporation, the place of incorporation and principal place of business are

                                  22   paradig[matic] . . . bases for general jurisdiction.” Daimler AG, 571 U.S. at 137 (internal quotation

                                  23   marks and citation omitted). Thus, a corporation is at home in the forum state if “the place of

                                  24   incorporation and principal place of business” are in the forum state. Martinez, 764 F.3d at 1070.

                                  25   Plaintiff concedes that Defendant is a Florida corporation with its principal place of business in

                                  26   Weston, Florida. Compl. ¶ 3. Accordingly, Defendant cannot be fairly regarded as “at home” in

                                  27   California under the “paradig[matic] . . . bases for general jurisdiction.” Daimler AG, 571 U.S. at

                                  28                                                      8
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                          Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 9 of 19




                                   1   137.

                                   2          Second, Defendant argues that the instant case is not an exceptional case in which the

                                   3   Court has general personal jurisdiction over Defendant. Mot. at 10. In response, Plaintiff argues

                                   4   that several exceptional circumstances subject Defendant to general personal jurisdiction in the

                                   5   forum. First, Plaintiff contends that Defendant “previously had an office in California.” Opp’n at

                                   6   7, 8. Second, Plaintiff contends that Defendant’s goods are available to the public through retailers

                                   7   with a significant presence in California. Compl. ¶ 5; Opp’n at 7. Finally, Plaintiff contends that

                                   8   Defendant is “directly target[ing] Californians” by expressly complying with California’s Online

                                   9   Privacy Protection Act and by actively promoting its membership with the California Real Estate

                                  10   Inspectors Association and certification by the California Department of Public Health. Opp’n at

                                  11   8. The Court considers Plaintiff’s three arguments below.

                                  12          First, Plaintiff contends that this is an exceptional case because Defendant “previously had
Northern District of California
 United States District Court




                                  13   an office in California.” Opp’n at 7, n.7; Opp’n at 8. However, Plaintiff’s contention that

                                  14   Defendant “previously had an office in California” does not subject Defendant to general personal

                                  15   jurisdiction in the forum state for two reasons. First, the United States Supreme Court and courts

                                  16   in the Ninth Circuit have held that even currently having an office or facility in the forum state

                                  17   (rather than having a headquarters) does not suffice to establish general personal jurisdiction. See,

                                  18   e.g., Daimler AG, 571 U.S. at 123 (finding “multiple California-based facilities,” including a

                                  19   regional office, insufficient to establish general personal jurisdiction); Pestmaster Franchise

                                  20   Network, Inc. v. Mata, 2017 WL 1956927, at *3 (N.D. Cal. May 11, 2017) (finding defendant’s

                                  21   three franchises located in California insufficient to establish general personal jurisdiction);

                                  22   Garlough v. FCA US LLC, 2021 WL 1534205, at *3 (E.D. Cal. Apr. 19, 2021) (finding

                                  23   defendant’s two facilities located in the state insufficient to establish general personal

                                  24   jurisdiction). Moreover, even if having an office in the forum state sufficed to establish general

                                  25   personal jurisdiction, Plaintiff does not allege that Defendant currently has an office in California.

                                  26          Second, Plaintiff contends that this is an exceptional case because Defendant’s goods are

                                  27   available to California residents through retailers with a significant presence in California. Compl.

                                  28                                                      9
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 10 of 19




                                   1   ¶ 5; Opp’n at 7. However, as courts in this circuit have recognized, the fact that a defendant’s

                                   2   products are available through a retailer in a forum state is not sufficient to establish general

                                   3   personal jurisdiction over a defendant in that forum. See, e.g., Kellman v. Whole Foods Mkt., Inc.,

                                   4   313 F. Supp. 3d 1031, 1045–1046 (N.D. Cal. 2018) (finding “employees in California, store

                                   5   operations in California, [product sales] in California, and dictating operations in California”

                                   6   insufficient to establish general personal jurisdiction); Ketayi v. Health Enrollment Grp., 2021 WL

                                   7   347687, at *5 (S.D. Cal. Feb. 2, 2021) (finding that “[m]erely doing business or contracting to do

                                   8   business” in California did not establish general personal jurisdiction); Garlough, 2021 WL

                                   9   1534205, at *3 (finding plaintiff’s allegation that defendant “sells and transports hundreds and

                                  10   thousands of cars in the State” insufficient to establish general personal jurisdiction). If Defendant

                                  11   were “essentially at home” in California, Defendant would be “essentially at home” in any state

                                  12   where these major retailers have a significant number of locations and sell the allegedly infringing
Northern District of California
 United States District Court




                                  13   product. The United States Supreme Court’s decision in Daimler AG v. Bauman makes clear that

                                  14   any theory that would apply general personal jurisdiction in “every State” is “unacceptably

                                  15   grasping.” See Daimler AG, 571 U.S. at 139 (“If [defendant’s] California activities sufficed to

                                  16   allow adjudication of this Argentina-rooted case in California, the same global reach would

                                  17   presumably be available in every other State in which [defendant’s] sales are sizable.”).

                                  18          Finally, Plaintiff argues that this is an exceptional case because Defendant “is not just

                                  19   putting its goods in the stream of commerce but directly target[ing] Californians.” Opp’n at 8. To

                                  20   offer support for this allegation, Plaintiff makes several contentions. First, Plaintiff alleges that

                                  21   Defendant’s website expressly complies with California’s Online Privacy Protection Act. Id.

                                  22   However, as courts in this district have recognized, compliance with California’s privacy policy

                                  23   does not by itself demonstrate that Defendant “intentionally targeted consumers in California.”

                                  24   Voodoo SAS v. SayGames LLC, 2020 WL 3791657, at *5 (N.D. Cal. July 7, 2020) (finding that

                                  25   defendant’s compliance with California-specific privacy policy did not establish that defendant

                                  26   intentionally targeted California consumers for the purposes of establishing personal jurisdiction).

                                  27   Accordingly, Defendant’s compliance with California’s privacy law does not establish that the

                                  28                                                      10
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 11 of 19




                                   1   Court has general personal jurisdiction over Defendant.

                                   2          Next, Plaintiff alleges that Defendant actively promotes its membership with the California

                                   3   Real Estate Inspectors Association and is certified by the California Department of Public Health.

                                   4   Opp’n at 8. However, Defendant similarly promotes its membership in organizations and its

                                   5   certification by departments within other states, including Florida, Georgia, Iowa, Kentucky,

                                   6   Indiana, and Maine. ECF No. 17-2, Exhibit B. Plaintiff cites only to pre-Daimler AG cases to

                                   7   contend that these contacts establish general personal jurisdiction. Opp’n at 8. However, Plaintiff’s

                                   8   argument lacks merit after the United States Supreme Court’s decision in Daimler AG. If

                                   9   Defendant was regarded as “fairly at home” in California using these criteria, Defendant would be

                                  10   “fairly at home” in every state where Defendant belongs to an organization or is certified by a

                                  11   department or association. Daimler AG is clear that any theory that would apply general

                                  12   personal jurisdiction in “every State” is “unacceptably grasping.” Daimler AG, 571 U.S. at 138.
Northern District of California
 United States District Court




                                  13          Accordingly, Defendant’s contacts with the forum do not demonstrate that the Court has

                                  14   general personal jurisdiction over Defendant under the stringent requirements established by the

                                  15   United States Supreme Court and Ninth Circuit.

                                  16      2. Specific Jurisdiction

                                  17          Defendant next argues that Defendant is not subject to specific personal jurisdiction in

                                  18   California. Mot. at 10. Specific personal jurisdiction is proper when a suit “aris[es] out of or

                                  19   relate[s] to the defendant’s contacts with the forum.” Helicopteroes Nacionales de Colombia, S.A.

                                  20   v. Hall, 466 U.S. 408, 414 n.8 (1984). Whether a court has specific personal jurisdiction over a

                                  21   nonresident defendant “focuses on the relationship among the defendant, the forum, and the

                                  22   litigation,” and “the defendant’s suit-related conduct must create a substantial connection with the

                                  23   forum.” Walden v. Fiore, 571 U.S. 277, 285 (2014). “When there is no such connection, specific

                                  24   jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities in the State.”

                                  25   Bristol-Myers, 137 S. Ct. at 1781; see also Goodyear, 564 U.S. at 931 n.6 (“[E]ven regularly

                                  26   occurring sales of a product in a State do not justify the exercise of jurisdiction over claims

                                  27   unrelated to those sales.” (emphasis added)).

                                  28                                                     11
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 12 of 19




                                   1           The Ninth Circuit applies a three-part test to determine if the exercise of specific personal

                                   2   jurisdiction over a nonresident defendant is appropriate: (1) the defendant must purposefully direct

                                   3   its activities at residents of the forum or purposefully avail itself of the privilege of doing business

                                   4   in the forum; (2) the plaintiff’s claim must arise out of or relate to those activities; and (3) the

                                   5   assertion of personal jurisdiction must be reasonable and fair. Schwarzenegger, 374 F.3d at 802. It

                                   6   is the plaintiff’s burden to plead allegations that satisfy the first two prongs. Id. (citing Sher, 911

                                   7   F.2d at 1361). If the plaintiff meets this initial burden, then the burden shifts to the defendant to

                                   8   show why the exercise of specific personal jurisdiction would not be reasonable and fair under

                                   9   prong three. Schwarzenegger, 374 F.3d at 802 (citing Burger King, 471 U.S. at 476–78). The

                                  10   Court first considers whether Plaintiff has adequately established that Defendant purposefully

                                  11   directed its activities at residents of the forum. The Court then considers whether Plaintiff has

                                  12   adequately established that its claims arises out of Defendant’s activities in the forum. The Court
Northern District of California
 United States District Court




                                  13   does not reach the third prong because Plaintiff has not adequately pled allegations that satisfy the

                                  14   first two prongs.

                                  15           a. Purposeful Availment or Purposeful Direction

                                  16           Plaintiff must first show that Defendant “purposefully directed its activities at residents” of

                                  17   the forum or “purposefully availed itself of the privilege of conducting activities” in the

                                  18   forum. Schwarzenegger, 374 F.3d at 802. For trademark infringement actions, the Ninth Circuit

                                  19   requires a showing of purposeful direction. See, e.g., Schwarzenegger, 374 F.3d at 802 (explaining

                                  20   that cases involving tortious conduct look for purposeful direction); Mavrix, 647 F.3d at 1228

                                  21   (same). Likewise, courts in the Ninth Circuit require a showing of purposeful direction for claims

                                  22   brought pursuant to the UCL. See, e.g., Adobe Sys. Inc. v. Blue Source Grp., Inc., 125 F. Supp. 3d

                                  23   945, 960 (N.D. Cal. 2015) (using purposeful direction test for unfair competition claims); Miller v.

                                  24   S & S Hay Co., 2013 WL 3212494, at *2 (E.D. Cal. June 24, 2013) (same).

                                  25           To establish purposeful direction, the plaintiff must satisfy a three-part test drawn from the

                                  26   United States Supreme Court’s decision in Calder v. Jones: (1) the defendant must have

                                  27   committed an intentional act; (2) the defendant’s act was expressly aimed at the forum state; and

                                  28                                                      12
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 13 of 19




                                   1   (3) the defendant knew the brunt of the harm was likely to be suffered in the forum state. See Dole

                                   2   Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002) (citing Calder v. Jones, 465 U.S. 783,

                                   3   788–789 (1984)). “Failing to sufficiently plead any one of these three elements is fatal to

                                   4   Plaintiff’s attempt to show personal jurisdiction.” Rupert v. Bond, 68 F. Supp. 3d 1142, 1163

                                   5   (N.D. Cal. 2014) (citing Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128-29

                                   6   (9th Cir. 2010)). The Court first addresses whether Defendant committed an intentional act. The

                                   7   Court next addresses whether Defendant’s act was expressly aimed at the forum state. Because

                                   8   Plaintiff fails to sufficiently plead the second prong, the Court does not address the third prong.

                                   9   Schwarzenegger, 374 F.3d at 802 (“If the plaintiff fails to satisfy either of [the first two] prongs,

                                  10   [specific] personal jurisdiction is not established in the forum state.”).

                                  11               i.      Intentional Act

                                  12           Under the first prong of the Calder test, Plaintiff first must demonstrate that Defendant’s
Northern District of California
 United States District Court




                                  13   conduct constituted an intentional act. Defendant concedes that Defendant’s conduct constituted

                                  14   an intentional act, but the Court briefly analyzes this first prong to confirm that the Court has

                                  15   specific personal jurisdiction over Defendant.

                                  16           In the context of the Calder test, an intentional act is “an external manifestation of the

                                  17   actor’s intent to perform an actual, physical act in the real world.” Washington Shoe Co. v. A-Z

                                  18   Sporting Goods, 704 F.3d 668, 674 (Dec. 17, 2012); see also Schwarzenegger, 374 F.3d at 806 (an

                                  19   intentional act “refers to an intent to perform an actual, physical act in the real world.”). Under

                                  20   Ninth Circuit case law, the “threshold of what constitutes an intentional act is relatively

                                  21   low.” AirWair Int’l Ltd. v. Schultz, 73 F. Supp. 3d 1225, 1233 (N.D. Cal. 2014).

                                  22           In the instant case, Plaintiff has adequately alleged several acts by Defendant that meet the

                                  23   definition of an intentional act. Plaintiff alleges that “Defendant actively markets and sells goods

                                  24   in the State of California and in this judicial district that bear the infringing trademark at issue.”

                                  25   Compl. ¶ 5. Plaintiff further alleges that “Defendant actively markets and sells goods through its

                                  26   websites that are accessible from this judicial district, and . . . have been accessed by consumers

                                  27   located in this judicial district.” Id. These factual allegations clearly evince Defendant’s intent to

                                  28                                                      13
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 14 of 19




                                   1   perform “an actual, physical act in the real world.” Schwarzenegger, 374 F.3d at 806. In fact,

                                   2   district courts in the Ninth Circuit have found similar acts to satisfy the intentional act

                                   3   requirement. See, e.g., Chanel Inc. v. Yang, 2013 WL 5755217, at *7 (N.D. Cal. Oct. 21,

                                   4   2013) (finding an intentional act for offering for sale allegedly infringing products on a website).

                                   5   Therefore, the first prong of the Calder test is satisfied.

                                   6                ii.    Express Aiming

                                   7           Under the second prong of the Calder test, Plaintiff must demonstrate that Defendant’s

                                   8   acts were expressly aimed at the forum state. To satisfy this prong of the Calder test, “express

                                   9   aiming” requires “something more” than “a foreign act with foreseeable effects in the forum

                                  10   state.” Pakootas v. Teck Cominco Metals, Ltd., 905 F.3d 565, 577 (9th Cir. 2018)

                                  11   (quoting Bancroft & Masters, Inc. v. Augusta Nat. Inc., 223 F.3d 1082, 1087 (9th Cir. 2000)). For

                                  12   instance, “‘random, fortuitous, or attenuated contacts’ are insufficient to create the requisite
Northern District of California
 United States District Court




                                  13   connection to the forum.” Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1142 (9th Cir. 2017). In

                                  14   determining whether a nonresident defendant has done “something more,” the Ninth Circuit has

                                  15   considered multiple factors: the “interactivity of the defendant’s website, the geographic scope of

                                  16   the defendant’s commercial ambitions, and whether the defendant ‘individually targeted’ a

                                  17   plaintiff known to be a forum resident.” Mavrix Photo, Inc., 647 F.3d at 1229 (citations omitted).

                                  18           Plaintiff has failed to adequately allege that Defendant’s acts were expressly aimed at the

                                  19   forum state. Specifically, Plaintiff alleges that Defendant’s website lists retailers that sell

                                  20   Defendant’s products, and that “one or more” of these retailers “are located in or sell to consumers

                                  21   located in this judicial district.” Compl. ¶ 5. Plaintiff additionally includes screenshots of

                                  22   Defendant’s products that are available for purchase at retailers’ California locations, ECF. No.

                                  23   17-2, Ex. A, and alleges that Defendant’s products are sold in at least 260 California stores. Opp’n

                                  24   at 7, n.7.

                                  25           These factual allegations are insufficient to meet the express aiming requirement. Although

                                  26   Plaintiff’s screenshots demonstrate that PRO-LAB products are sold in the forum state, none of

                                  27   Plaintiff’s screenshots establish that Defendant itself sold products to customers in the forum state.

                                  28                                                      14
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 15 of 19




                                   1   Instead, Plaintiff has provided evidence that third-party retailers sell Defendant’s products within

                                   2   the forum state. As courts within this circuit have recognized, the fact that retailors sell

                                   3   Defendant’s products in the forum does not itself demonstrate that Defendant expressly aimed its

                                   4   conduct at the forum. See Johnson v. Blue Nile, Inc., 2021 WL 1312771, at *3 (N.D. Cal. Apr. 8,

                                   5   2021) (finding that defendant was not “expressly aiming” when defendant sold a product to a third

                                   6   party who did business in the forum); see also Massie v. Gen. Motors Co., 2021 WL 2142728, at

                                   7   *8 (E.D. Cal. May 26, 2021) (finding that “a vendor selling a product to [a third party], even if

                                   8   [the third party] has substantial business in California and the vendor knew it” does not establish

                                   9   that defendant “expressly aimed its activities” at California). Rather, such allegations establish

                                  10   only that a third-party retailer expressly aimed products at consumers in the forum. Id. As such,

                                  11   screenshots of Defendant’s products sold at national retailers’ California locations are insufficient

                                  12   to establish that Defendant’s acts were expressly aimed at the forum. See Blue Nile, 2021 WL
Northern District of California
 United States District Court




                                  13   1312771, at *3 (defendant was not “expressly aiming” when defendant sold a product to a third

                                  14   party who did business in the forum). Such “‘attenuated contacts’ are insufficient to create the

                                  15   requisite connection to the forum.” Morrill, 873 F.3d at 1142.

                                  16          Plaintiff further asserts that “Defendant actively markets and sells goods through its

                                  17   websites that are accessible from this judicial district, and . . . have been accessed by consumers

                                  18   located in this judicial district.” Compl. ¶ 5. However, Plaintiff fails to provide a single specific

                                  19   factual allegation to illustrate that Defendant has directly marketed a product to or sold a product

                                  20   to a California resident from its website. See Swartz v. KPMG LLP, 476 F.3d 756, 766 (9th Cir.

                                  21   2007) (explaining that plaintiff’s “mere ‘bare bones’ assertions of minimum contacts with the

                                  22   forum or legal conclusions unsupported by specific factual allegations will not satisfy a plaintiff’s

                                  23   pleading burden.”). Accordingly, Plaintiff has not adequately alleged that Defendant’s acts were

                                  24   expressly aimed at California.

                                  25          Because Plaintiff has not satisfied the second prong of the Calder purposeful direction test

                                  26   by establishing that Defendant’s acts were expressly aimed at the forum state, the Court need not

                                  27   reach the third prong of the Calder test, i.e. foreseeable harm. Schwarzenegger, 374 F.3d at 807

                                  28                                                      15
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 16 of 19




                                   1   (ending its application of the Calder test after finding that plaintiff had failed to make “out a prima

                                   2   facie case that [defendant] expressly aimed its acts at California”). Accordingly, Plaintiff has not

                                   3   adequately demonstrated that Defendant “purposefully directed its activities at residents” of the

                                   4   forum. Id. at 802. As such, the Court finds that Plaintiff has failed to establish that the Court has

                                   5   specific personal jurisdiction over Defendant in this case.

                                   6           Because the Court grants Plaintiff leave to amend, and in anticipation that Plaintiff may

                                   7   file an amended complaint, the Court explains below that Plaintiff has also failed to meet the

                                   8   second prong of the specific personal jurisdiction test by failing to establish that Plaintiff’s claims

                                   9   arise out of Defendant’s forum-related activities. Plaintiff’s failure to establish that Plaintiff’s

                                  10   claims arise out of Defendant’s forum-related activities is an independent basis upon which the

                                  11   Court finds that it lacks specific personal jurisdiction over Defendant.

                                  12           b. Plaintiff’s Claims Do Not Arise Out of Forum-Related Activities
Northern District of California
 United States District Court




                                  13           The second prong of the specific personal jurisdiction test requires Plaintiff to establish

                                  14   that Plaintiff’s claims arise out of or relate to Defendant’s activities in the forum. Schwarzenegger,

                                  15   374 F.3d at 802 (stating that “the claim must be one which arises out of or relates to the

                                  16   defendant’s forum-related activities”). Even if Plaintiff met the requirements of the first prong of

                                  17   the specific personal jurisdiction test by sufficiently alleging that Defendant purposefully directed

                                  18   its acts at residents of the forum state, Plaintiff has failed to adequately allege that Plaintiff’s

                                  19   claims arise out of Defendant’s activities in the forum.

                                  20           To determine whether a plaintiff’s claims arise out of a defendant’s forum-related

                                  21   activities, courts use a traditional “but for” causation analysis. Bancroft, 223 F.3d at 1088. The

                                  22   Ninth Circuit has recognized that in trademark or copyright infringement actions, if the

                                  23   defendant’s infringing conduct harms the plaintiff in the forum, this prong is satisfied. See, e.g.,

                                  24   Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1322 (9th Cir. 1998) (finding that defendant’s

                                  25   registration of plaintiff’s trademarks as his own harmed the plaintiff in the forum and thus arose

                                  26   out of defendant’s forum-related activities); see also CollegeSource, Inc. v. AcademyOne,

                                  27   Inc., 653 F.3d 1066, 1079 (9th Cir. 2011) (finding that defendant’s downloading and republishing

                                  28                                                       16
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 17 of 19




                                   1   of plaintiff’s catalogs harmed plaintiff in California and thus arose out defendant’s “forum

                                   2   activities”).

                                   3           Plaintiff alleges that Plaintiff’s claims arise out of Defendant’s forum-related activities

                                   4   because “Defendant actively markets and sells goods in the [s]tate of California and in this judicial

                                   5   district that bear the infringing trademark at issue in this case.” Compl. ¶ 5. In support of this

                                   6   allegation, Plaintiff submits screenshots of products sold in the forum at several national retailers.

                                   7   Opp’n; ECF. No. 17-2, Ex. A. However, these screenshots do not provide a single example of

                                   8   Defendant selling products that bear the specific infringing mark at issue in this case. Instead,

                                   9   Plaintiff’s screenshots demonstrate that Defendant’s non-infringing products are sold at retail

                                  10   locations in California. See id. These non-infringing products are not related to Plaintiff’s claims

                                  11   in the instant case. Evidence that Defendants’ non-infringing products are currently sold in

                                  12   California does not demonstrate that Plaintiff’s claims arise out of Defendant’s activities in the
Northern District of California
 United States District Court




                                  13   forum state. See, e.g., Rain Design, Inc. v. Spinido, Inc., 2018 WL 7269019, at *4 (N.D. Cal. Nov.

                                  14   15, 2018) (finding that the court lacked personal jurisdiction over defendants because “[t]he

                                  15   boilerplate allegations lack ‘something more’ to show that [d]efendants have purposefully directed

                                  16   their activities at California”).

                                  17           Thus, Plaintiff’s conclusory allegations that Defendant sells goods in California that bear

                                  18   the infringing marks are not supported by any specific factual allegations or supporting evidence.

                                  19   Without specific factual allegations that the products bearing the infringing marks are sold in the

                                  20   forum state, Plaintiff has failed to establish that Defendant’s allegedly infringing conduct harms

                                  21   Plaintiff in the forum state. Swartz, 476 F.3d at 766 (“Mere ‘bare bones’ assertions of minimum

                                  22   contacts with the forum or legal conclusions unsupported by specific factual allegations will not

                                  23   satisfy a plaintiff's pleading burden” to establish personal jurisdiction); Panavision Int’l, L.P., 141

                                  24   F.3d at 1322 (finding that defendant’s registration of plaintiff’s trademarks as his own harmed the

                                  25   plaintiff in the forum because plaintiff conducted business in and resided in the forum state). Thus,

                                  26   Plaintiff has failed to adequately allege that Plaintiff’s claims in the instant case arises out of

                                  27   Defendant’s activities in California.

                                  28                                                      17
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 18 of 19




                                   1            Because Plaintiff has not met its burden to plead allegations satisfying the first two prongs

                                   2   of the specific personal jurisdiction test, the Court need not reach the third prong, i.e. whether the

                                   3   exercise of personal jurisdiction would be reasonable and fair. Schwarzenegger, 374 F.3d at 802

                                   4   (“If the plaintiff fails to satisfy either of [the first two] prongs, [specific] personal jurisdiction is

                                   5   not established in the forum state.”). Thus, the Court concludes that it lacks specific personal

                                   6   jurisdiction over Defendant in the instant case.

                                   7            Plaintiff has therefore failed to establish that the Court has general or specific personal

                                   8   jurisdiction over Defendant. Accordingly, the Court GRANTS Defendant’s motion to dismiss

                                   9   Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(2). The Court does so

                                  10   with leave to amend because amendment would not be futile, unduly prejudice the parties, or

                                  11   cause undue delay, and Plaintiff has not acted in bad faith. See Leadsinger, 512 F.3d at 532.

                                  12         3. Jurisdictional Discovery
Northern District of California
 United States District Court




                                  13         Plaintiff requests leave to conduct jurisdictional discovery in the event the Court determines

                                  14   that Plaintiff has not sufficiently pleaded facts to support personal jurisdiction. Opp. at 15.

                                  15   “[D]iscovery should ordinarily be granted where pertinent facts bearing on the question of

                                  16   jurisdiction are controverted or where a more satisfactory showing of the facts is necessary.” Laub

                                  17   v. U.S. Dep’t of the Interior, 342 F.3d 1080, 1093 (9th Cir. 2003) (quotation marks omitted). A

                                  18   court can deny jurisdictional discovery, however, “when it is clear that further discovery would

                                  19   not demonstrate facts sufficient to constitute a basis for jurisdiction,” Am. W. Airlines, Inc. v. GPA

                                  20   Group, Ltd., 877 F.2d 793, 801 (9th Cir. 1989) (quotation marks omitted), or where the request for

                                  21   discovery is “based on little more than a hunch that it might yield jurisdictionally relevant

                                  22   facts,” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008). Because discovery could

                                  23   demonstrate facts sufficient to confer personal jurisdiction, the Court grants Plaintiff leave to

                                  24   conduct jurisdictional discovery. The Court notes that the parties are already conducting discovery

                                  25   in this case. See, e.g., ECF No. 43, at 5 (explaining the parties discovery progress).

                                  26   IV.      CONCLUSION
                                  27            For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s

                                  28                                                        18
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                         Case 5:20-cv-08493-LHK Document 45 Filed 07/20/21 Page 19 of 19




                                   1   Complaint for lack of personal jurisdiction with leave to amend. The Court also GRANTS

                                   2   Plaintiff’s request for leave to conduct jurisdictional discovery. Plaintiff shall file any amended

                                   3   complaint within 30 days of this Order. Failure to do so, or failure to cure deficiencies identified

                                   4   herein or identified in the instant motion to dismiss, will result in dismissal of the deficient claims

                                   5   with prejudice. Plaintiff may not add new claims or parties without a stipulation or leave of the

                                   6   Court. Plaintiff must attach a redline copy comparing the amended complaint with the complaint.

                                   7   IT IS SO ORDERED.

                                   8   Dated: July 20, 2021

                                   9                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     19
                                       Case No. 20-CV-08493-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
